COOPER,. Circuit Judge
(dissenting).
Legislative power necessarily must be limited by the criterion that the exercise thereof fulfills a public purpose, or as it is usually stated, that public convenience and necessity is served. It is not questioned that the generation and distribution of electric power is subject to public regulation and control. Less clear are limitations upon the state engaging in the business. Generally, it is stated that there must be a showing of public convenience and necessity, and the enabling legislation provides for an administrative determination, after a full factual hearing, that there is a genuine need for service, and that there will be no duplication of existing facilities. This necessarily must be determined on a case by case basis based upon facts then existing, and it is no an*223swer that “the legislature has determined from its own methods of hearings, knowledge and experience that the need exists,” since the legislature cannot provide such type of hearing.
That the legislature is not a proper forum for determining public necessity and convenience is clearly demonstrated by the fact that this legislation was passed by a special session of the legislature convened for this purpose in 1950, hut the authorization for which it was then determined an urgent need existed was not invoked for almost 20 years. This district must still meet the issue of public convenience and necessity, which has yet to be determined by the investing public. Without the power of taxation or the use of state credit, which the statute specifically denies it, the district must sell its securities on the open market, and those who assess the risk involved will determine whether this public power district can make the grade as a viable business. Hence, the verdict of the market place is yet to be heard.
In my judgment, the failure to provide a forum for the determination of public convenience and necessity invalidates the legislation here in issue.